Appeal from an order of Supreme Court, Erie *858County (Sconiers, J.), entered February 22, 2002, which denied the petition seeking to vacate an arbitrator’s award and granted the cross petition seeking to confirm the award.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly denied the petition seeking to vacate the arbitrator’s award and granted the cross petition seeking to confirm the award. Petitioner did not meet its “heavy burden of demonstrating that the arbitrator’s award is Violative of a strong public policy * * * [or] totally irrational or clearly exceeds a specifically enumerated limitation on the arbitrator’s power’ ” (Matter of Obot [New York State Dept. of Correctional Servs.], 224 AD2d 1006, 1006, affd 89 NY2d 883, quoting Matter of Town of Callicoon [Civil Serv. Empls. Assn., Town of Callicoon Unit], 70 NY2d 907, 909; see Matter of County of Steuben [Civil Serv. Employees’ Assn., Local 1000, AFSCME AFL-CIO], 292 AD2d 810, 811, lv denied 98 NY2d 606). Present — Wisner, J.P., Hurlbutt, Scudder, Gorski and Lawton, JJ.